DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  line 9, “the heat transfer material” needs to be changed to “the heat transfer materials” because it is referred to “heat transfer materials” as previously mentioned.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Sato (US 2016/0172335).
Regarding claim 1, Yuan (Fig. 8) discloses a semiconductor package comprising: a lower semiconductor chip 34 on a substrate 30; at least one upper semiconductor chip 36 on the lower semiconductor chip; a heat spreader 38 bonded on the lower semiconductor chip 34 and the at least one upper semiconductor chip 36, the heat spreader 38 including a first protrusion 38-1 and a non-protruding portion on a lower 
Yuan does not disclose the encapsulant being formed of an epoxy molding compound (EMC), and the encapsulant and the heat transfer material are different materials.
However, Sato (Fig. 5) teaches a semiconductor package comprising: a heat spreader 11 in contact with an upper surface of a semiconductor chip 30 via a heat transfer material 40, an encapsulant 70 surrounding the semiconductor chip and side surfaces of the heat spreader, and the encapsulant 70 being formed of an epoxy molding compound ([0023]) which is different from the thermal conductive material (i.e., a metal paste or metal binder, see [0020]) of the heat transfer material 40.  Accordingly, it would have been obvious to modify the device of Yuan by using epoxy as a material for the molding compound and the metal paste or metal binder as a material for the heat transfer material between upper or lower semiconductor chip and the heat spreader because as is well known, such epoxy molding compound would effectively protect the 
Regarding claims 6-7 and 11, Yuan (Fig. 8) further discloses: the first protrusion and the at least one upper semiconductor chip 36 are spaced apart by at least 100 um (column 4, lines 27-30) in a horizontal direction; the lower semiconductor chip 34 is flip-chip bonded to the substrate; and the first protrusion and the non-protruding portion are spaced apart in a first horizontal direction, and the heat spreader  38 extends in a second horizontal direction crossing the first horizontal direction.
Regarding claim 5, Yuan (Fig. 8) does not disclose side surfaces of the first protrusion connected to the non-protruding portion are rounded.
However, it is noted that in the real word process, side surfaces of the first protrusion connected to the non-protruding portion in Fig. 8 of Yuan would not be perfectly straight lines because of the etching conditions.  Therefore, it would have been obvious to have side surfaces of the first protrusion connected to the non-protruding portion being rounded depending upon the fabricating conditions which are used for etching process.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al and Sato as applied to claim 1 above, and further in view of Karnezos (US 2004/0195667).
Regarding claims 3-4, Yuan further discloses the encapsulant 48 surrounds the substrate, the lower semiconductor chip, the at least one upper semiconductor chip, and the side surfaces of the heat spreader, but does not disclose an upper surface of the 
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader further includes a recessed portion to form a notch 625 and the encapsulant 617 is configured to surround the recessed portion and partially cover an upper surface of the heat spreader 626.  Accordingly, it would have been obvious further modify the device of Yuan by including a recessed portion on an upper surface of the heat spreader and configuring encapsulant partially covering an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al and Sato as applied to claim 11 above, and further in view of Refai-Ahmed (US 2010/0230805).
Yuan does not disclose the heat spreader further includes a second protrusion in contact with an upper surface of the substrate, the second protrusion protruding more than the first protrusion in a vertical direction.
However, Refai-Ahmed (Fig. 1) teaches a semiconductor package comprising: a heat spreader 30 includes a second protrusion in contact with an upper surface of a substrate 12, the second protrusion protruding more than the first protrusion in a vertical direction.  Accordingly, it would have been obvious to further modify the heat spreader of Yuan by including a second protrusion protruding more than the first protrusion and .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Sato (US 2016/0172335) and Tomioka et al (US 2005/0029651).
Regarding claim 14, Yuan (Fig. 8) discloses a semiconductor package comprising: a first lower semiconductor chip 34 on a substrate; at least one first upper semiconductor chip 36 on the first lower semiconductor chip; a first heat spreader 38 bonded on the first lower semiconductor chip 34 and the at least one first upper semiconductor chip 36, the first heat spreader 38 including a protrusion 38-1 and a non-protruding portion 50 on a lower surface thereof such that the protrusion 38-1 is in contact with the first lower semiconductor chip 34 via a heat transfer material 46 (also see layer 46 in Fig. 4) between the first lower semiconductor chip  and the first heat spreader (column 4, lines 3-5) and the non- protruding portion 50 is in contact with the at least one first upper semiconductor chip 36 via a heat transfer material 46 between the at least one first upper semiconductor chip and the first heat spreader, the heat transfer material including a thermal interface material (TIM) (column 4, lines 6-9); and a encapsulant 48 surrounding at least the substrate, the first lower semiconductor chip, the at least one first upper semiconductor chip, and side surfaces of the first heat spreader.
Yuan does not disclose the encapsulant being formed of an epoxy molding compound (EMC), and the encapsulant and the heat transfer material are different materials.

Yuan does not disclose at least one second upper semiconductor chip on a second lower semiconductor chip.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, Tomioka (Figs. 5-6) teaches a known semiconductor package comprising a plurality of semiconductor chip structures each having the same structure as each other.  Accordingly, it would have been obvious to further modify the device of Yuan by including an addition a second lower semiconductor chip and a second upper semiconductor chips which are duplicated from the first lower semiconductor chip and the first upper semiconductor chips in order to provide a known semiconductor package 
Regarding claim 15, Yuan (Fig. 8) discloses the heat spreader in contact with the lower semiconductor chip and the at least one upper semiconductor chip, and Tomioka (Fig. 6) teaches the obviousness of forming a duplicated structure including a first heat spreader 23 in contact with a first second semiconductor chip 19 and a second heat spreader 24 in contact with the second semiconductor chip 20. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, Sato and Tomioka et al as applied to claim 14 above, and further in view of Karnezos (US 2004/0195667).
Yuan does not disclose an upper surface of the heat spreader 38 is partially exposed.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to further modify the device of Yuan by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Sato (US 2016/0172335) and Karnezos (US 2004/0195667).

Yuan does not disclose the encapsulant being formed of an epoxy molding compound (EMC), and the encapsulant and the heat transfer materials are different materials.
However, Sato (Fig. 5) teaches a semiconductor package comprising: a heat spreader 11 in contact with an upper surface of a semiconductor chip 30 via a heat transfer material 40, an encapsulant 70 surrounding the semiconductor chip and side surfaces of the heat spreader, and the encapsulant 70 being formed of an epoxy molding compound ([0023]) which is different from the thermal conductive material (i.e., a metal paste or metal binder, see [0020]) of the heat transfer material 40.  Accordingly, it would have been obvious to modify the device of Yuan by using epoxy as a material 
Yuan does not disclose an upper surface of the heat spreader 38 is partially exposed.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to modify the device of Yuan by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Regarding claim 20, Yuan (Fig. 8) does not disclose side surfaces of the first protrusion connected to the non-protruding portion are rounded.
However, it is noted that in the real word process, side surfaces of the first protrusion connected to the non-protruding portion in Fig. 8 of Yuan would not be perfectly straight lines because of the etching conditions.  Therefore, it would have been obvious to have side surfaces of the first protrusion connected to the non-protruding portion being rounded depending upon the fabricating conditions which are used for etching process.  It appears that these changes produce no functional differences and therefore would have been obvious.
Response to Arguments
Applicant (pages 11-15 of remark) argues that none of the applied references teach or suggest the new limitations as recited in the independent claims 1, 14 and 19. However, this argument is moot because the new reference (US 2016/0172335) is applied in the new ground of rejection (see current rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817